DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4, 8, and 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites the phrase “wherein at least one of said electrocardiographic EKG feature is selected among the following:”. The phrase “at least one of said electrocardiographic EKG feature” lacks proper antecedent basis. It should be amended to read “at least one of said at least one electrocardiographic EKG feature” as the claim previously recites “at least one electrocardiographic EKG feature”. Claim 1 recites the phrases “the following R peak” and “the R peak”. These phrases lack proper antecedent basis as the claim does not previously mention a following R peak or an R peak. Claim 1 recites “extracting at least one electroencephalographic EEG feature from the electroencephalographic signal representative of the occurrence of cognitive processes”. The phrase “the electroencephalographic signal representative of the occurrence of cognitive processes” lacks proper antecedent basis. The Examiner suggests amending the limitation to read either: “extracting from the electroencephalographic signal at least one electroencephalographic EEG feature representative of the occurrence of cognitive processes” (thus matching the limitation regarding extracting an EKG feature), or “extracting at least one electroencephalographic EEG feature representative of the occurrence of cognitive processes from the electroencephalographic signal”. The last two limitations of claim 1 render the claim indefinite. First, the claim states that “said consciousness indicator” is generated by putting at least one EEG feature and at least EKG feature into a classifier, but then the claim recites that “a consciousness indicator” is deduced from an analysis of “the electrocardiographic at least one feature”. This renders the claim indefinite for the following reasons: 1) it is unclear if the “a consciousness indicator” in the last limitation is the same consciousness indicator previously recited throughout the claim, or if it is an entirely different consciousness indicator; 2) is the consciousness indicator determined using a classifier, or is it determined via analysis of the at least one electrocardiographic feature?; and 3) the phrase “the electrocardiographic at least one feature” does not make sense in the claim. Does the applicant intend for the limitation to read “the at least one electrocardiographic feature”? The indefiniteness issues present in claim 1 are also present in claims 10 and 11. Claim 10 recites the phrase “the non-communicating subject” in lines 13-14. As there is no previous mention of a non-communicating subject, this phrase lacks proper antecedent basis. Regarding claim 11, while not an indefiniteness issue, the term “a” in the phrase “a extract” in line 18 should be deleted. Regarding claim 12, the phrase “additional input of the classifier” should be amended to read - - additional input to the classifier”. Further regarding claim 12, the claim should be amended to read “extracting at least one EKG vegetative feature representative of baseline vegetative function of the subject from the electrocardiographic signal”, as the phrase “the electrocardiographic signal representative of baseline vegetative function of the subject” lacks proper antecedent basis. Claim 15 recites a “super vector machine”. It is unclear what a “super” vector machine is. It is believed that this phrase should be amended to read “support vector machine”. Claims not explicitly rejected above are rejected due to their dependence on a rejected base claim.
Response to Arguments
Applicant's arguments filed 15 February 2022 have been fully considered and they are not entirely persuasive. Regarding the previous rejections of the claims under 35 U.S.C. 112(b), while Applicant’s amendments to the claims have overcome some of the previously stated indefiniteness issues, as seen in paragraph 3 above, they have also created new indefiniteness issues. Regarding the rejection of the claims under 35 U.S.C. 101, Applicant’s arguments are found to be persuasive, and the rejection has been withdrawn. Specifically, the step of inputting extracted EKG and extracted EEG features into a machine learning trained classifier recites something significantly more than the judicial exception, as this step may not be performed mentally and/or by hand. Regarding the prior art rejections of the claims, Applicant’s arguments are persuasive, and the prior art rejections have been withdrawn. See paragraph 5 below for the indication of allowable subject matter.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: None of the prior art teaches or suggests, either alone or in combination, a method or a processor configured to: extract at least one EKG feature from an EKG signal, wherein the at least one EKG feature is selected among the following:
a time interval between the onset of an Nth stimulus of one local standard trial and a following R peak;
a time trial between the onset of an Nth stimulus of one locally deviant trial and a following R peak;
a time interval between an R peak preceding an Nth stimulus of one local standard trial and the onset of said Nth stimulus of one local standard trial; and
a time interval between an R peak preceding an Nth stimulus of one locally deviant trial and the onset of the Nth stimulus of said one locally deviant trial,
	wherein the extracted at least one EKG feature is then input to a classifier with at least one EEG feature in order to generate a consciousness indicator, in combination with the other claimed steps or elements.
Claims 1, 4, 8, and 10-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Karoui et al. (Event-Related Potential… – previously cited) teaches analyzing EEG features of an individual while the same auditory stimuli recited in the claims of the current invention are played for the individual. Ray et al. (Morphological Variations in ECG… – previously cited) teaches that auditory stimuli creates visible indicators in the ECG features and EEG features of an individual. Riganello et al. (Heart rate variability: … – previously cited) teaches analyzing heart rate variability data to determine an indication of brain processing in a vegetative state. Bekinschtein et al. (Neural signature… – previously cited) teaches inferring consciousness processing by using the same auditory stimuli used by the current invention. D’arcy et al.’422 (US Pub No. 2013/0245422 – previously cited) teaches using auditory stimuli and EEG analysis to assess an individual’s conscious awareness.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETSUB D BERHANU whose telephone number is (571)270-5410. The examiner can normally be reached Mon-Fri 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETSUB D BERHANU/Primary Examiner, Art Unit 3791